Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 2, 2021 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on December 2, 2021.
Claims 1 and 15 are currently amended.  
Claims 3-5, 7, 9, 10, and 12 have been canceled.   
Claims 1, 2, 6, 8, 11, and 13-17 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 6, 8, 11, and 13-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1, 2, 6, and 8 are directed toward a non-transitory computer readable medium (i.e., article of manufacture), Claims 11, 13, and 14 are directed toward a method, i.e., process, and Claims 15-17 are directed toward a system, i.e., apparatus.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1, which is representative of all of the independent claims, recites as follows: 
Claim 1, 11, and 15.  A non-transitory machine-readable medium storing instructions executable by a processor to:
receive a plurality of event notifications associated with a product device from a plurality of sensors of different types associated with the product device;
as each event notification is received, decrement a grade associated with the product device by an amount corresponding to the event notification;
determine whether the decremented grade is below a minimum threshold; and
in response to determining that the decremented grade is above the minimum threshold, cause the product device to be repaired, the product device resultantly being repaired; and
in response to determining that the decremented grade is below the minimum threshold, prevent the product device from being repaired, the product device resultantly not being repaired.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward a set of comparisons to determine whether to repair a product.  As Applicant’s specification notes, these determinations are related to warranty compliance (i.e., whether an abuse event voids a warranty) or whether to offer a new warranty plan to a person (see specification paragraphs 7-13).  Because a warranty is a specific type of contract (binding seller or manufacturer and buyer), determining whether a warranty is void or valid, or offering to renegotiate a new warranty are all legal interactions related to analysis of the legal contract of a warranty.  Legal interactions are one of the certain methods of organizing human activities that are abstract.  See MPEP § 2106.04(a)(2)(II)(B).  Examiner notes that, alternatively, the claims can be 
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP § 2106.04(d).  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
id.  While the claims recite sensors that receive the data that create the event notifications, this feature of the claims, for the purpose of analysis under § 101, amounts to insignificant data gathering.  See MPEP § 2106.05(g).  Likewise, any actual repair or non-repair of the product after the determination of whether the warranty is void or not is insignificant post-solution activity.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract sales activity or abstract mental process is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and software that provide or achieve the steps of the invention.  Thus, Applicant’s 
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps other than just stating that they do it; 2) the claims invoke the computer to perform a process of product tracking that has been performed without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any way of registering the products.    
The dependent claims 2, 6, 8, 13, 14, 16, and 17 are merely reciting further embellishments of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Claims 2, 13, and 16 recite further embellishments regarding how to qualify or describe the event data.  Claim 6 recites what sensors sense the merely insignificantly gathered data.  Claims 8, 14, and 17 recite a timeline visualization of the data, which is, like Electric Power Group, merely selecting information for collection, analysis, and display, which is insignificant extra-solution activity.  See MPEP § 2106.05(f).  
In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 6, 11, 13, 15, and 16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tan et al. (US 2006/0184379, hereinafter “Tan”).

Claims 1, 11, and 15.  Tan teaches: A non-transitory machine-readable medium storing instructions executable by a processor to (see ¶ 119):
receive a plurality of event notifications associated with a product device from a plurality of sensors of different types associated with the product device (see, e.g., at least ¶s 73, 74, 81, 94, 95, 100, and 103 as representative paragraphs teaching a plurality of different types of sensors that sense data regarding use events of a product device);
as each event notification is received, decrement a grade associated with the product device by an amount corresponding to the event notification (see, e.g., ¶s 97-104 teaching determining a grade for the product based on the sensed event data from 100 (the highest grade) to 0 (the lowest grade), thereby teaching that each sensed event can decrement the grade below 100 ¶ 105 or 99);
determine whether the decremented grade is below a minimum threshold (see, e.g., ¶s 94-96 teaching voiding the warranty if the sensed data is below or beyond a threshold); and
in response to determining that the decremented grade is above the minimum threshold, cause the product device to be repaired, the product device resultantly being repaired (see ¶s 38, 79-83, 87, and 95 teaching analyzing the sensed data to determine whether to accept or reject the warranty claim, which one of ordinary skill in the art understands means whether to repair the device or not); and
in response to determining that the decremented grade is below the minimum threshold, prevent the product device from being repaired, the product device resultantly not being repaired (see ¶s 38, 79-83, 87, and 95 teaching analyzing the sensed data to determine whether to accept or reject the warranty claim, which one of ordinary skill in the art understands means whether to repair the device or not).

Regarding Claim 11, it recites a method instead of a non-transitory computer readable medium.  The rejection of Tan above is incorporated herein to reject Claim 11.  Regarding Claim 15, this claim recites a system with a processor and memory that stores instructions to perform the same steps as Claim 1 (with one further exception addressed below).  As noted above, Tan teaches a processor that can execute stored instructions on a memory (see ¶ 119).  One other difference between Claims 11 and 15 and Claim 1 is that Claims 11 and 15 uses the phrase “misuse event” in place of “event notification.”  Examiner notes that Tan teaches that the event notifications sensed by the sensors can be “misuse events” (see at least ¶s 81, 111, and 117 teaching sensing misuse of the product).  Thus, with this additional teaching, and the rejection of Claim 1 provided above, Tan serves to anticipate Claims 11 and 15 as well.  Similar dependent claims will be treated together for the sake of brevity.

Claims 2, 13, and 16.  Tan anticipates Claims 1, 11, and 15.  Tan further teaches: The non-transitory machine-readable medium of claim 1, wherein each event notification comprises an event type and a severity level, and the amount by which the grade associated with the product device is decremented corresponds to the event type and the severity level of the event notification (see ¶s 97-104, in particular ¶ 99, teaching determining both an event type such as “shock grade” for a drop and temperature grade for extreme temperatures or not and that the different event types are weighted and the grade for each event type is based on the severity level of the sensed data for each event).

Claim 6.  Tan anticipates Claim 1.  Tan further teaches: The non-transitory machine-readable medium of claim 1, wherein the sensors associated with the product device comprise one or multiple of: a humidity sensor, a temperature sensor, a gyroscope, a shock sensor, a voltage sensor, and a current sensor (see, e.g., ¶ 94 teaching sensing temperature, humidity, and impact, i.e., shock; see also ¶s 73, 95, 100, 103, and Figure 1 features 155, 157, and 159 teaching substantially the same).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 14, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Tan in view of Pothuri (US 2014/0201088).

Claims 8, 14, and 17.  Tan anticipates Claims 1, 11, and 15.  Tan fails to further teach: The non-transitory machine-readable medium of claim 1, wherein the instructions are executable by the processor to further: display a timeline visualization of the grade associated with the product device over time, as the grade is decremented as the received event notifications are received.  Nevertheless, Examiner notes that Tan does teach that the time of usage is taken into account along with event notifications (see, e.g., at least ¶s 33, 38, 56, 72, 82, 92, 93, etc. teaching taking into account the time of the event such as with time stamps with the event).  Furthermore, Pothuri teaches that it was known to track consumer’s warranties including maintaining a warranty timeline for one or more consumer products (see Pothuri ¶ 66).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing a timeline visualization (as disclosed by Pothuri) upon which to place the timestamped event notifications and product warranty grade decrementations (as disclosed by Tan).  One of ordinary skill in the art would have been motivated to apply the known technique of providing a timeline visualization because it would allow the purchaser to track the warranty benefits of the product (or lack thereof if voided) (see Pothuri ¶s 2-3).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing a timeline visualization (as disclosed by Pothuri) upon which to place the timestamped event notifications and product warranty grade decrementations (as disclosed by Tan), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of providing a timeline visualization upon which to place the timestamped event notifications and product warranty grade decrementations, because predictably calculated data that is measured over time can be placed on a graphical timeline).  See also MPEP § 2143(I)(D).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - 35 U.S.C. § 101:
Regarding the subject matter eligibility rejection, Applicant makes two main arguments.  The first is that there are sensors that sense data (see Remarks page 5).  Examiner asserts that the recitation of the sensors amounts to mere insignificant data gathering because well known sensors can be used, the limitation is necessary to gather the data that are used to make the In re Brown noting that cutting hair after determining a hair style was an insignificant application of the abstract idea similar to Parker v. Flook).  Thus, these arguments are not persuasive and the rejection is maintained.
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant makes several arguments regarding why Tan fails to teach the limitations of Claims 1, 11, and 15 (see Remarks pages 7-9).  Examiner notes that the arguments are moot in light of Examiner (who has inherited the case) providing different pinpoint citations.  Examiner asserts that at least ¶ 99 of Tan teaches decrementing a grade associated with the product device.  Thus, this argument is not persuasive and the rejection of the independent claims is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Campello et al., 2006/0122854; Erickson et al., US 2006/0100887.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN P MINCARELLI/
Primary Examiner, Art Unit 3627